Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2021 has been entered.

Response to Amendment
This action is in response to the remark entered on 11/18/2021.
Claims 15-23 are pending in the instant application.
Claims 1-14 are cancelled.
Claims 15-23 are newly added.

Response to Arguments
Applicant's remarks filed 11/18/2021, page 6, regarding the objection of the Abstract have been fully considered, but they are not persuasive. The Examiner respectfully disagrees with the Applicant’s assertion that the Abstract is in a proper format. The Applicant’s Abstract contains the phrase, “The present disclosure provides 
Examiner recommends deleting, “The present disclosure provides,” from the Abstract to obviate this objection.

Applicant's remarks filed 11/18/2021, page 6, regarding the rejection of claims 1-14 under 35 U.S.C. § 103 have been fully considered and are moot in response to the cancellation of claims 1-14.

Specification
The abstract of the disclosure is objected to because the language, “Disclosed are […],” in the abstract contains legal phraseology and is requiring the reader to go into the specification for further detail. Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2017/0150186 A1) (hereinafter Zhang) in view of Rojals et al. (US 2013/0003835 A1) (hereinafter Rojals1), and further in view of Rojals et al. (US 2013/0003834 A1) (hereinafter Rojals2).

Regarding claim 15, Zhang discloses a method for decoding an image including a non-square block [Paragraph [0097] & [0103], Fig. 1, Video decoder 30 decoding encoded blocks that are non-square/rectangular], the method comprising: 
splitting a current block into a plurality of coefficient groups based on the current block being the non-square block, wherein the plurality of coefficient groups include a non-square coefficient group [Paragraph [0109] & [0125]-[0126], Fig. 9 & 17-18, TU splitting, shaded region 78 showing 32x8 TU, as current non-square block, split into four 32x2 TUs, as plurality of non-square coefficient groups]; 
obtaining coefficients corresponding to the plurality of coefficient groups based on a first scan order and a second scan order, wherein the first scan order represents a scan order among coefficients of the non-square coefficient group [Paragraph [0103], [0109] & [0125]-[0126], Fig. 9, TU split into four 32x2 TUs containing coefficient groups, wherein the coefficients inside the current CG are scanned and coded according to a pre-defined scan order, as first scan order, that is reciprocal when decoding], and wherein the second scan order represents a scan order among the plurality of coefficient groups [Paragraph [0103], [0109], [0125]-[0126] & [0312], Figs. 2A & 9, TU split into four 32x2 TUs containing coefficient groups, the CGs of a TU are coded according to a certain pre-defined scan order, as second scan order, that is reciprocal when decoding]; and 
reconstructing the image based on the obtained coefficients [Paragraph [0103],-[0104], reconstructing transform blocks through inverse quantizing/transforming of coefficient blocks],
[Paragraph [0103], [0109] & [0125]-[0126], Fig. 9, TU split into four 32x2 TUs containing coefficient groups, wherein the coefficients inside the current CG are scanned and coded according to a pre-defined scan order, as first scan order, that is reciprocal when decoding], and wherein the second scan order is of the non-square coefficient group within the plurality of coefficient groups [Paragraph [0103], [0109], [0125]-[0126] & [0312], Figs. 2A & 9, TU split into four 32x2 TUs containing coefficient groups, the CGs of a TU are coded according to a certain pre-defined scan order, as second scan order, that is reciprocal when decoding].
However, Zhang does not explicitly disclose wherein the first scan order is determined based on a distance value of coefficients, and wherein the distance value of coefficients is calculated by summation of a horizontal coordinate and a vertical coordinate.
Rojals1 teaches wherein the first scan order is determined based on a distance value of coefficients [Paragraph [0151]-[0155], scan-based LSC indicator, as distance value of coefficients is first decoded, and afterwards determines the coding scanning order, as first scan order], and 
wherein the distance value of coefficients is calculated by summation of a horizontal coordinate and a vertical coordinate [Paragraph [0161]-[0173] & [0180], single value of the coordinate indicator, as distance value of coefficients is calculated by adding the x-coordinate indicator and y-coordinate indicator of the coordinate indicator].
 (Rojals1, Paragraph [0064]). Furthermore, one of ordinary skill in the art would have recognized that applying the known technique of Rojals1 would have yielded predictable results and resulted in an
improved method. It would have been recognized that applying the technique of Rojals1 to the teachings of Zhang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such video compression features into similar methods and systems. Further, applying the last significant coefficient indicator to Zhang with transform block coefficients accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved method that determines the last position of a significant coefficient within a transform block full of coefficients that instructs a processor when to stop scanning for significant, non-zero coefficients, thus saving computational time.
However, Zhang and Rojals1 does not explicitly disclose wherein the second scan order is determined based on a distance.
Rojals2 teaches wherein the second scan order is determined based on a distance [Paragraph [0148], Based on scan-based LSC indicator, as distance of the coefficient group within the plurality of coefficient groups, processing of last significant sub-block and ones of the sub-blocks that occur before last significant sub-block according to a first reference scanning order, as second scan order].
 (Rojals2, Paragraph [0063]). Furthermore, one of ordinary skill in the art would have recognized that applying the known technique of Rojals2 would have yielded predictable results and resulted in an
improved method. It would have been recognized that applying the technique of Rojals2 to the teachings of Zhang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such video compression features into similar methods and systems. Further, applying the last significant coefficient indicator to Zhang with transform block coefficients accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved method that determines the last position of a significant coefficient within a transform block full of coefficients that instructs a processor when to stop scanning for significant, non-zero coefficients, thus saving computational time.

Regarding claim 16, Zhang, Rojals1, and Rojals2 disclose the method of claim 15, and are analyzed as previously discussed with respect to the claim.
Furthermore, Zhang discloses of the coefficients of the non-square coefficient group are scanned in an order [Paragraph [0103], [0109] & [0125]-[0126], Fig. 9, TU split into four 32x2 TUs containing coefficient groups, wherein the coefficients inside the current CG are scanned and coded according to a pre-defined scan order, as first scan order, that is reciprocal when decoding].
However, Zhang does not explicitly disclose wherein the coefficients are scanned in an order in which the distance value of coefficient increases according to a diagonal scan order.
Rojals1 teaches wherein the coefficients are scanned in an order in which the distance value of coefficient increases according to a diagonal scan order [Paragraph [0161]-[0173] & [0180], Fig. 3D-3E, single value of the coordinate indicator, as distance value of coefficients is calculated by adding the x-coordinate indicator and y-coordinate indicator of the coordinate indicator, and single value increases as diagonal scanning order progresses from top left corner to lower right corner].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhang to incorporate and implement the last significant coefficient indicator of Rojals1 as above, to include the capability of adaptively switching between scanning orders to optimize coding efficiency and/or subjective picture quality (Rojals1, Paragraph [0064]). Furthermore, one of ordinary skill in the art would have recognized that applying the known technique of Rojals1 would have yielded predictable results and resulted in an
improved method. It would have been recognized that applying the technique of Rojals1 to the teachings of Zhang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such video compression features into similar methods and systems. Further, applying the last significant coefficient indicator to Zhang with transform block 

Regarding claim 17, Zhang, Rojals1, and Rojals2 disclose the method of claim 16, and are analyzed as previously discussed with respect to the claim.
Furthermore, Zhang discloses of the coefficients within the non-square coefficient group are scanned [Paragraph [0103], [0109] & [0125]-[0126], Fig. 9, TU split into four 32x2 TUs containing coefficient groups, wherein the coefficients inside the current CG are scanned and coded according to a pre-defined scan order, as first scan order, that is reciprocal when decoding].
However, Zhang does not explicitly disclose wherein coefficients are scanned from a lower left side to an upper right side on a scan line having the same distance value.
Rojals1 teaches wherein coefficients are scanned from a lower left side to an upper right side on a scan line having the same distance value [Paragraph [0161]-[0173] & [0180], Fig. 3D-3E, single value of the coordinate indicator, as distance value of coefficients, is unchanged, as diagonal scanning order progresses from top left corner to upper right corner of each respective diagonal].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhang to incorporate and implement the last significant coefficient indicator of Rojals1 as above,  (Rojals1, Paragraph [0064]). Furthermore, one of ordinary skill in the art would have recognized that applying the known technique of Rojals1 would have yielded predictable results and resulted in an
improved method. It would have been recognized that applying the technique of Rojals1 to the teachings of Zhang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such video compression features into similar methods and systems. Further, applying the last significant coefficient indicator to Zhang with transform block coefficients accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved method that determines the last position of a significant coefficient within a transform block full of coefficients that instructs a processor when to stop scanning for significant, non-zero coefficients, thus saving computational time.

Regarding claim 18, Zhang, Rojals1, and Rojals2 disclose the method of claim 15, and are analyzed as previously discussed with respect to the claim.
Furthermore, Zhang discloses of a size or a shape of the non-square coefficient group [Paragraph [0115], [0262] & [0291]-[0292], splitting CU of sizes NxN/2 or N/2xN, as size and shapes of non-square coefficient groups].
However, Zhang does not explicitly disclose wherein the first scan order or the second scan order is determined based on a size or a shape.
Rojals1 teaches wherein the first scan order or the second scan order is determined based on a size or a shape [Paragraph [0151]-[0155], [0161]-[0173] & [0180], Fig. 3D-3E, scan-based LSC indicator, as distance value of coefficients is first decoded, and afterwards determines the coding scanning order, as first scan order, wherein scan-based LSC indicator is based on single value of the coordinate indicator, by adding the x-coordinate indicator and y-coordinate indicator of the coordinate indicator which are directly determined by transform block size/shape].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhang to incorporate and implement the last significant coefficient indicator of Rojals1 as above, to include the capability of adaptively switching between scanning orders to optimize coding efficiency and/or subjective picture quality (Rojals1, Paragraph [0064]). Furthermore, one of ordinary skill in the art would have recognized that applying the known technique of Rojals1 would have yielded predictable results and resulted in an
improved method. It would have been recognized that applying the technique of Rojals1 to the teachings of Zhang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such video compression features into similar methods and systems. Further, applying the last significant coefficient indicator to Zhang with transform block coefficients accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved method that determines the last position of a significant coefficient within a transform block full of coefficients that instructs a processor when to stop scanning for significant, non-zero coefficients, thus saving computational time.

Regarding claim 19, Zhang discloses a method for encoding an image [Paragraph [0092] & [0103], Fig. 1, Video encoder 20 encoding blocks that are non-square/rectangular], the method comprising: 
generating coefficients by performing a transformation on a current block [Paragraph [0097]-[0101], Fig. 1, Video encoder 20 applies transforms on transform block, generating coefficient block]; 
splitting the coefficients into a plurality of coefficient groups based on the current block being a non-square block, wherein the plurality of coefficient groups include a non-square coefficient group [Paragraph [0109] & [0125]-[0126], Fig. 9 & 17-18, TU splitting, shaded region 78 showing 32x8 TU, as current non-square block, split into four 32x2 TUs, as plurality of non-square coefficient groups]; and 
performing quantization and entropy encoding on the coefficients based on a first scan order and a second scan order [Paragraph [0101]-[0103] & [0109] & [0125]-[0126], Fig. 9, after generating coefficient block, encoder may quantize the coefficient block, and encode quantized transform coefficients that are coded in certain pre-defined scan order, as second scan order, that are in turn coded in coefficient groups in a certain pre-defined scan order, as first scan order], 
wherein the first scan order represents a scan order among coefficients of the non-square coefficient group [Paragraph [0103], [0109] & [0125]-[0126], Fig. 9, TU split into four 32x2 TUs containing coefficient groups, wherein the coefficients inside the current CG are scanned and coded according to a pre-defined scan order, as first scan order], and wherein the second scan order represents a scan order among the plurality of coefficient groups [Paragraph [0103], [0109], [0125]-[0126] & [0312], Figs. 2A & 9, TU split into four 32x2 TUs containing coefficient groups, the CGs of a TU are coded according to a certain pre-defined scan order, as second scan order],
wherein the first scan order is of coefficients within the non-square coefficient group [Paragraph [0103], [0109] & [0125]-[0126], Fig. 9, TU split into four 32x2 TUs containing coefficient groups, wherein the coefficients inside the current CG are scanned and coded according to a pre-defined scan order, as first scan order, that is reciprocal when decoding], and 
wherein the second scan order is of the non-square coefficient group within the plurality of coefficient groups [Paragraph [0103], [0109], [0125]-[0126] & [0312], Figs. 2A & 9, TU split into four 32x2 TUs containing coefficient groups, the CGs of a TU are coded according to a certain pre-defined scan order, as second scan order, that is reciprocal when decoding].
However, Zhang does not explicitly disclose wherein the first scan order is determined based on a distance value of coefficients, and wherein the distance value of coefficients is calculated by summation of a horizontal coordinate and a vertical coordinate.
Rojals1 teaches wherein the first scan order is determined based on a distance value of coefficients  [Paragraph [0151]-[0155], scan-based LSC indicator, as distance value of coefficients is first decoded, and afterwards determines the coding scanning order, as first scan order], and
wherein the distance value of coefficients is calculated by summation of a horizontal coordinate and a vertical coordinate [Paragraph [0161]-[0173] & [0180], single value of the coordinate indicator, as distance value of coefficients is calculated by adding the x-coordinate indicator and y-coordinate indicator of the coordinate indicator].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhang to incorporate and implement the last significant coefficient indicator of Rojals1 as above, to include the capability of adaptively switching between scanning orders to optimize coding efficiency and/or subjective picture quality (Rojals1, Paragraph [0064]). Furthermore, one of ordinary skill in the art would have recognized that applying the known technique of Rojals1 would have yielded predictable results and resulted in an
improved method. It would have been recognized that applying the technique of Rojals1 to the teachings of Zhang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such video compression features into similar methods and systems. Further, applying the last significant coefficient indicator to Zhang with transform block coefficients accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved method that determines the last position of a significant coefficient within a transform block full of coefficients that instructs a processor when to stop scanning for significant, non-zero coefficients, thus saving computational time.
However, Zhang and Rojals1 do not explicitly disclose wherein the second scan order is determined based on a distance.
Rojals2 teaches wherein the second scan order is determined based on a distance [Paragraph [0148], Based on scan-based LSC indicator, as distance of the coefficient group within the plurality of coefficient groups, processing of last significant sub-block and ones of the sub-blocks that occur before last significant sub-block according to a first reference scanning order, as second scan order].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhang to incorporate and implement the last significant coefficient indicator of Rojals2 as above, to include the capability of adaptively switching between scanning orders to optimize coding efficiency and/or subjective picture quality (Rojals2, Paragraph [0063]). Furthermore, one of ordinary skill in the art would have recognized that applying the known technique of Rojals2 would have yielded predictable results and resulted in an
improved method. It would have been recognized that applying the technique of Rojals2 to the teachings of Zhang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such video compression features into similar methods and systems. Further, applying the last significant coefficient indicator to Zhang with transform block coefficients accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved method that determines the last position of a significant coefficient within a transform block full of coefficients that instructs a processor when to stop scanning for significant, non-zero coefficients, thus saving computational time.

Regarding claim 20, Zhang, Rojals1, and Rojals2 disclose the method of claim 19, and are analyzed as previously discussed with respect to the claim.
[Paragraph [0103], [0109] & [0125]-[0126], Fig. 9, TU split into four 32x2 TUs containing coefficient groups, wherein the coefficients inside the current CG are scanned and coded according to a pre-defined scan order, as first scan order, that is reciprocal when decoding].
However, Zhang does not explicitly disclose wherein the coefficients are scanned in an order in which the distance value of coefficient increases according to a diagonal scan order.
Rojals1 teaches wherein the coefficients are scanned in an order in which the distance value of coefficient increases according to a diagonal scan order [Paragraph [0161]-[0173] & [0180], Fig. 3D-3E, single value of the coordinate indicator, as distance value of coefficients is calculated by adding the x-coordinate indicator and y-coordinate indicator of the coordinate indicator, and single value increases as diagonal scanning order progresses from top left corner to lower right corner].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhang to incorporate and implement the last significant coefficient indicator of Rojals1 as above, to include the capability of adaptively switching between scanning orders to optimize coding efficiency and/or subjective picture quality (Rojals1, Paragraph [0064]). Furthermore, one of ordinary skill in the art would have recognized that applying the known technique of Rojals1 would have yielded predictable results and resulted in an
improved method. It would have been recognized that applying the technique of Rojals1 to the teachings of Zhang would have yielded predictable results because the level of 

Regarding claim 21, Zhang, Rojals1, and Rojals2 disclose the method of claim 20, and are analyzed as previously discussed with respect to the claim.
Furthermore, Zhang discloses of the coefficients within the non-square coefficient group are scanned [Paragraph [0103], [0109] & [0125]-[0126], Fig. 9, TU split into four 32x2 TUs containing coefficient groups, wherein the coefficients inside the current CG are scanned and coded according to a pre-defined scan order, as first scan order, that is reciprocal when decoding].
However, Zhang does not explicitly disclose wherein coefficients are scanned from a lower left side to an upper right side on a scan line having the same distance value.
Rojals1 teaches wherein coefficients are scanned from a lower left side to an upper right side on a scan line having the same distance value [Paragraph [0161]-[0173] & [0180], Fig. 3D-3E, single value of the coordinate indicator, as distance value of coefficients is unchanged, as diagonal scanning order progresses from top left corner to upper right corner of each respective diagonal].
 (Rojals1, Paragraph [0064]). Furthermore, one of ordinary skill in the art would have recognized that applying the known technique of Rojals1 would have yielded predictable results and resulted in an
improved method. It would have been recognized that applying the technique of Rojals1 to the teachings of Zhang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such video compression features into similar methods and systems. Further, applying the last significant coefficient indicator to Zhang with transform block coefficients accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved method that determines the last position of a significant coefficient within a transform block full of coefficients that instructs a processor when to stop scanning for significant, non-zero coefficients, thus saving computational time.

Regarding claim 22, Zhang, Rojals1, and Rojals2 disclose the method of claim 21, and are analyzed as previously discussed with respect to the claim.
Furthermore, Zhang discloses of a size or a shape of the non-square coefficient group [Paragraph [0115], [0262] & [0291]-[0292], splitting CU of sizes NxN/2 or N/2xN, as size and shapes of non-square coefficient groups].
or the second scan order is determined based on a size or a shape.
Rojals1 teaches wherein the first scan order or the second scan order is determined based on a size or a shape [Paragraph [0151]-[0155], [0161]-[0173] & [0180], Fig. 3D-3E, scan-based LSC indicator, as distance value of coefficients is first decoded, and afterwards determines the coding scanning order, as first scan order, wherein scan-based LSC indicator is based on single value of the coordinate indicator, by adding the x-coordinate indicator and y-coordinate indicator of the coordinate indicator which are directly determined by transform block size/shape].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhang to incorporate and implement the last significant coefficient indicator of Rojals1 as above, to include the capability of adaptively switching between scanning orders to optimize coding efficiency and/or subjective picture quality (Rojals1, Paragraph [0064]). Furthermore, one of ordinary skill in the art would have recognized that applying the known technique of Rojals1 would have yielded predictable results and resulted in an
improved method. It would have been recognized that applying the technique of Rojals1 to the teachings of Zhang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such video compression features into similar methods and systems. Further, applying the last significant coefficient indicator to Zhang with transform block coefficients accordingly, would have been recognized by those of ordinary skill in the art 

Regarding claim 23, non-transitory computer-readable recording medium claim 23 storing video information generated by an encoding method corresponds to the same method as claimed in claim 19, and therefore is also rejected for the same reasons of obviousness as listed above.
Furthermore, Zhang discloses of a non-transitory computer-readable medium [Paragraph [0435]-[0436], Computer readable recording medium including RAM, ROM, EEPROM, and CD-ROM] storing video information generated by an encoding method [Paragraph [0351], Video data memory 251 may store encoded video data, such as an encoded video bitstream].
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Examiner, Art Unit 2487